DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abovitz et al., U.S. Patent Publication Number 2015/0234477 A1.

Regarding claim 1, Abovitz discloses a system comprising: a processor configured to: detect a shape of a hand of a user corresponding to a surface or a structure of a physical object, generate, according to the detected shape of the hand, an interactive feature for the surface or the structure of the physical object, in a virtual reality or augmented reality application, detect a user interaction with the interactive feature, and initiate an action of the virtual reality or augmented reality application, in response to detecting the user interaction with the interactive feature (paragraph 0023, detecting a movement of a user’s fingers or totem, recognizing based on the detected movement a command to create a virtual user interface; figures 43a-d; figures 46a and 46b; figures 52a and 52b).

Regarding claim 2, Abovitz discloses according to the detected shape of the hand, the interactive feature for the surface or the structure of the physical object, in the virtual reality or augmented reality application by: detecting a hand template of a plurality of hand templates closest to the 
Paragraph 0455, analysis may be to check on whether the contour of the shapes, e.g. fingers, in the image is sharp enough; paragraph 0614, there may be predetermined models or templates of various virtual user interfaces).

Regarding claim 3, Abovitz disclose further comprising: a storage configured to store mapping between the plurality of hand templates and corresponding interactive features, wherein the processor is configured to determine the interactive feature for the surface or the structure of the physical object according to the mapping (paragraph 0315, can increase resolution by performing a frame-to-frame based three-dimensional (3D) feature mapping, than tracking; paragraphs 0373-0376, mapping; paragraph 0369, map database; paragraph 0450, define a mapping between at least some of the gestures and corresponding commands to be executed by the AR system in response to detection of the commands; paragraph 0472, movement of the fingers or a movement of the totem may be compared to a database to detect a predetermined command, determines the desired action and/or desired virtual content based on the gesture).

Regarding claim 4, Abovitz discloses wherein the processor is configured to generate, according to the detected shape of the hand, the interactive feature for the surface or the structure of the physical object, in the virtual reality or augmented reality application by: detecting a predetermined interaction of the user associated with the physical object, and activating the interactive feature, in response to detecting the predetermined interaction associated with the physical object (Paragraph 0488, any existing physical structure can be used as a totem, one or more feature points can be recognized on the physical structure, providing a context to identify the physical structure as a totem; paragraph 0493, totems may be used to provide a virtual user interface to appear on the totem).

Regarding claim 5, Abovitz discloses wherein the predetermined interaction includes a drawing motion of a mark using another hand of the user, relative to the surface of the physical object (figure 52c, paragraph 0659, in response to detecting a fourth defined gesture, e.g. a user making circling motion in palm of a hand with finger from other hand).

Regarding claim 6, Abovitz discloses wherein the processor is configured to activate the interactive feature by: generating an image of a 

Regarding claim 7, Abovitz discloses wherein the predetermined interaction comprises a tap by a finger of the hand on the surface of the physical object (Paragraph 0449, the AR system may detect and be responsive to one or more finger/hand gestures, these gestures can take a variety of forms and may, for example be based on tapping; paragraph 0575, detect interactions, e.g. tap). 

Regarding claim 8, Abovitz discloses wherein the processor is configured to detect the user interaction with the interactive feature by: tracking a position of the finger of the hand with respect to a location of the tap on the surface of the physical object (Paragraph 0574, detects or captures a user’s interaction via visual tracking of the user’s hand and fingers, to detect a position, orientation, and/or movement of the user’s hand and/or fingers with respect to some reference frame, e.g. reference 

Regarding claim 9, Abovitz discloses wherein the predetermined interaction comprises pulling a trigger of the physical object a specific number of times within a time period (Paragraph 0409, the system preferably will be configured to know that the user is holding the item and understand what type of interaction the user is having with the item, i.e., if the totem or object is a gun, the system is configured to understand location and orientation, as well as whether the user is clicking a trigger or other sensed button or element which may be equipped with a sensor).

Regarding claim 10, Abovitz discloses wherein the processor is configured to detect the user interaction with the interactive feature by: detecting whether the hand performs a motion to pull the trigger of the physical object (Paragraph 0409, the system preferably will be configured to know that the user is holding the item and understand what type of interaction the user is having with the item, i.e., if the totem or object is a gun, the system is configured to understand location and orientation, as well 

Regarding claims 11-20, they are rejected based upon similar rational as above.  Abovitz further discloses a method (paragraphs 0017-0018).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ministry 2010/0199232

Ministry discloses paragraph 0072, vision engine recognizes gestures, performs object recognition, by comparing an image of an object captured by the camera with a database of pre-stored images, also may identify an object, interface engine updates the graphical user interface on the basis of input from the vision engine, see also figures 17D, 17E, 17F and 18B.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616